Citation Nr: 0524123	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-12 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

2.  Entitlement to service connection for a back condition, 
to include numbness of the right leg.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran served a period of active service from May 1978 
to March 1988, from November 1989 to September 1990, and from 
April to November 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In a November 2003 decision, the Board reopened the veteran's 
claims for entitlement to service connection for residuals of 
a head injury and a back condition, and remanded the 
veteran's claims to obtain VA examination reports and for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).

In an October 2004 rating decision, the RO granted service 
connection for residual right facial numbness to include 
right periorbital and temporal regions resulting from facial 
lacerations and assigned a 10 percent rating under Diagnostic 
Code 8407, effective from September 11, 2001.  While this 
determination is a partial grant of service connection for 
the veteran's claim for entitlement to service connection for 
residuals of a head injury, the veteran's claim for 
entitlement to service connection for residuals of a head 
injury, to include headaches, still remains on appeal.  In 
this decision, the term "residuals of a head injury" means 
residuals of a head injury other than the right facial 
numbness for which service connection has been awarded.

The Board also notes that the veteran expressed disagreement 
with the effective date of the award of service connection 
for residual right facial numbness to include right 
periorbital and temporal regions resulting from facial 
lacerations, and that the RO issued a statement of the case 
(SOC) concerning this issue on June 29, 2005.  The RO 
returned the veteran's claims folder to the Board in July 
2005.  The record now before the Board does not contain a 
substantive appeal in response to the June 2005 SOC.  
Consequently, this issue is not now before the Board on 
appeal.

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  Claimed residuals of a head injury, to include headaches 
of an unspecified etiology, are not shown to be related to 
events incurred during active service.

3.  A back condition of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to events incurred 
during active service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  However, neither of the 
veteran's claimed disabilities fall under the conditions that 
involve presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his multiple statements to the effect that 
he suffers from current residuals of a head injury and a back 
condition due to events during active service.  His opinion 
alone, however, cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303, 3.307, and 3.309 with respect to the relationship 
between events during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, his 
statements qualify as lay evidence, which is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Residuals of a Head Injury 

The veteran contends that he currently suffers from headaches 
that were incurred during active service and that service 
connection for residuals of a head injury, to include 
headaches, is warranted.  After a review of the evidence, the 
Board finds that the record does not support his contentions, 
and that his claim for entitlement to service connection for 
residuals of a head injury must fail.

Service medical records reflect that the veteran suffered 
multiple lacerations to the right side of the head and 
multiple abrasions and contusions to his right side after 
being involved in a motor vehicle accident in June 1980.  
Additional service medical records show isolated complaints 
of headaches and facial pressure.  Private treatment records 
dated from 1998 and 2001 showed treatment for headaches.  A 
November 2001 private MRI report of the brain showed findings 
in the paraspinal sinuses consistent with inflammatory 
change; no intracranial abnormality was identified.  In a 
June 2004 VA examination report, the examiner reviewed the 
veteran's claims folder and indicated that the veteran's 
current complaints of headaches are not related to the motor 
vehicle accident during active service.  

None of the competent medical evidence of record shows that 
the veteran suffers from residuals of a head injury, to 
include headaches, etiologically related to his motor vehicle 
accident during active service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for 
residuals of a head injury, to include headaches, is not 
warranted.

Back Condition 

The veteran contends that he currently suffers from a back 
condition, to include numbness of the right leg, that was 
incurred after a motor vehicle accident during active service 
and that service connection for a back condition is 
warranted.  After a review of the evidence, the Board finds 
that the record does not support his contentions, and that 
his claim for entitlement to service connection for a back 
condition must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic back condition while in service.  As 
noted above, service records dated in June 1980 indicated 
that the veteran was involved in a motor vehicle accident.  
The June 1980 record, however, detailed that the veteran's 
spine showed no tenderness on evaluation.  Private treatment 
records dated from 1998 to 2001 showed complaints of right 
leg pain, numbness in his lower extremities, and lumbar pain.  
A June 2001 private nerve conduction study report noted that 
the veteran suffered from mild sensory neuropathy in his 
lower extremities.  In a June 2004 VA examination report, the 
examiner indicated that the veteran's claims file had been 
reviewed and opined that there was no evidence that the 
veteran sustained a back injury after the motor vehicle 
accident during active service.  In addition, the examiner 
stated that the veteran's complaints of decreased sensation 
in his right lower extremity during the June 2004 evaluation 
did not correlate with the mildly abnormal sensory nerve 
conduction studies performed years before.  

The competent medical evidence of record does not show that 
the veteran suffers from a back condition, to include 
numbness of the right leg, etiologically related to disease, 
injury, or events during his active service.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
service connection for a back condition is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements have been fulfilled concerning the veteran's 
claims for entitlement to service connection for residuals of 
a head injury and a back condition.  With regard to 
requirement (1), above, the RO sent the veteran a VCAA notice 
letter in September 2001 and the Appeals Management Center 
(AMC) sent the veteran a VCAA notice letter in April 2004 
which both informed him of the evidence necessary to 
establish entitlement to service connection.  With regard to 
requirements (2) and (3), the Board notes that the September 
2001 and April 2004 letters also notified the veteran of him 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would obtain relevant records 
from any Federal agency, and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  In the 
September 2001 and April 2004 letters, the veteran was also 
informed that VA would assist him by providing a medical 
examination or obtaining a medical opinion in order to make a 
decision on his claims.  Finally, with respect to requirement 
(4), the Board notes that in the AMC's April 2004 letter, the 
veteran was explicitly asked to provide "any evidence in 
your possession that pertains to your claim".  In addition, 
the RO issued a SOC in August 2002 that contained the 
complete text of 38 C.F.R. § 3.159, from which the Court took 
the fourth element of notification.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the RO's formal VCAA notice letter to the 
veteran in September 2001.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done - 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2001 letter was sent to 
the veteran prior the RO's rating decision that is the basis 
of this appeal.  As discussed above, the content of the 
notice provided to the veteran in the September 2001 letter 
by the RO and the April 2004 letter by the AMC fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a SSOC 
issued in October 2004.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument and to respond to 
the September 2001 and April 2004 letters and the August 2002 
SOC and October 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the April 2004 sent by 
the AMC to the veteran included notice that the appellant had 
a full year to respond to a VCAA notice.  Under the Veterans 
Benefits Act of 2003, it is now permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board notes that, in the August 2005 informal hearing 
presentation, the appellant's representative contended that 
he had not been provided notice of the specific evidence that 
would support his claim based on the facts of his individual 
case and cited Huston v. Principi, 17 Vet. App. 195, 202-03 
(2003) as authority for this contention.  In that decision, 
the Court found that VA failed to meet the requirements of 38 
U.S.C.A. § 5103(a) in neglecting to provide the veteran with 
specific notice that met the standard established by section 
5103(a) and 38 C.F.R. § 3.159(b) as to his direct-appeal of 
an earlier effective date (EED) claim.  As discussed at 
length above, the Board finds that specific notice taking 
into account the veteran's claimed disabilities was provided 
to the veteran in compliance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) concerning his claims for entitlement to 
service connection.  In addition, the Board finds that any 
defect with respect to the VCAA notice or timing requirements 
in this case was harmless error and that the particular 
concern identified in Huston is not present in this case.  
See 38 C.F.R. § 20.1102 (2004) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the September 2001 and April 2004 letters as 
well as the August 2002 SOC and October 2004 SSOC.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the veteran.  

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, and 
private treatment records.  The Board concludes that 
sufficient evidence to decide the claims has been obtained 
and that any defect in the development requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to these claims.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  
  
In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a back condition is 
denied.   



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


